Application by the appellant for a writ of error coram nobis to vacate, on the *589ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 11, 2005 CPeople v Ackridge, 22 AD3d 593 [2005]), affirming a judgment of the County Court, Westchester County, rendered October 8, 2003.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Spolzino, Fisher and Lifson, JJ., concur.